Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Claims 5-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Okmianski et al. (2007/0180081).

   For claims 5-14 , Okmianski et al. (2007/0180081) discloses a system comprising a method for connecting to a communication network, comprising: transmitting a first connection message of a first communication protocol via the first communication protocol; and transmitting a second connection message of the first communication protocol via a second communication protocol ( See Figure 7 box 710), the transmitting the first connection message and the transmitting the second connection message occurring prior to connection to the communication network { See figure 7 box 710 and box 610 and Ged in figure 6) ,

receiving a response message to the second connection message prior to connection to the communication network (see box 156 in figure 7},

Where the response message is at least one of a Dynamic Host Configuration Protocol (DHCP) Discover message, Offer message, Request message, and Acknowledge message (See box 156 in figure 1),



Where the first communication protocol is a wireless, local area communication protocol (see box 156 in figure 1},

Where the second communication protocol is a short-range, low-power, wireless communication protocol (See Figure 7 box 770),

Where the first connection message is at least one of a probe request message, a probe response message, an authentication request message, an authentication response message, an association request message, and an association response message [ See paragraph 0028 lines 1-6},
 where the second connection message is at least one of a probe request message, a probe response message, an authentication request message, an authentication response message, an association request message, are an association respond message See paragraph 0028 lines 1-6), 
where the second connection message is at least one of a Dynamic Host Configuration Protocol (DHCP) Discover message, Offer message, Request message, and Acknowledge message (See box 156 in figure 7}, where the DHCP Acknowledge message is transmitted prior to an association response message (See box 156 in figure 1), and responsive to an expiration of a first timeout tier of a first communication protocol, transmitting, by 4 first node of the communication network, a keep-alive .

3.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.    Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okmianski et al. 
.

6.   Claims 1-4 and 16-19 are allowed.

7. Applicant's arguments filed 12/22/202` have been fully considered but they are not persuasive.
   In the remark of 12/22/2020. Applicant traverses the rejection under 102/103. The traversal is based on ground that Okmianski fails to disclose a "second" communications protocol because his second HTTP request is transmitted using the first communication protocol, i.e., HTTP. Furthermore, Okmianski's second HTTP request is not a connection request. To the contrary, Okmianski's second HTTP request is merely an HTTP request that is relayed over an already established TCP connection.  This argument is not found to be persuasive. Applicant’s attention is directed at   figure 7 box 710 and box 610  in figure 6 wherein it teaches  a "second" communications .


8.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476